NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 AMIT MEHRA,                                        No.    14-72199

               Petitioner,                          Agency No. A097-866-386

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Petitioner Amit Mehra, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for adjustment of

status. We have jurisdiction under 8 U.S.C. § 1252. The agency’s determination


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that an applicant knowingly made a frivolous application for asylum is reviewed de

novo for compliance with the procedural framework set forth by the BIA.

Kulakchyan v. Holder, 730 F.3d 993, 995, 995 n. 1 (9th Cir. 2013) (citing the

procedural safeguards set forth in Matter of Y-L-, 24 I. & N. Dec. 151 (BIA 2007)).

We review for substantial evidence the agency’s findings of fact, see id., and we

review de novo due process claims, Zetino v. Holder, 622 F.3d 1007, 1011 (9th

Cir. 2010).

      Considering the Matter of Y-L- safeguards, the agency found that Mehra

filed a frivolous asylum application and denied his application for adjustment of

status. Mehra does not argue the agency failed to make a specific finding that he

filed a frivolous application or did not afford him a sufficient opportunity to

account for discrepancies or implausible aspects of his claim. Contrary to

Mehra’s contentions, he received adequate notice of the consequences of filing a

frivolous asylum application, see Cheema v. Holder, 693 F.3d 1045, 1049, 1049 n.

4 (9th Cir. 2012), and the record contains sufficient evidence that he deliberately

fabricated a material element of his asylum application, see Fernandes v. Holder,

619 F.3d 1069, 1076 (9th Cir. 2010) (concluding that the agency’s finding that the

application was fraudulent was supported by a preponderance of the evidence).

                                          2                                       14-72199
We reject Mehra’s contention that the agency should not have made a

frivolousness finding because he had withdrawn his application. See Kulakchyan,

730 F.3d at 996. We reject Mehra’s contention that the agency violated his due

process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error to prevail on a due process claim). Thus, we uphold the agency’s finding of

frivolousness. Because Mehra filed a frivolous asylum application, the agency

properly found him ineligible for adjustment of status. See 8 U.S.C. § 1158(d)(6).

      PETITION FOR REVIEW DENIED.




                                        3                                  14-72199